DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No. 10689900. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recited the edge metallic seal elements overlap by a distance with the instant claims being no greater than 20mm and the Patent claims being no greater than 3.5mm.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1, lines 5, 6 and 10, it is unclear and indefinite as to what a “functional layer” is, or comprises. This could be virtually anything since no specific materials, or specific functionality, are recited. Also it could be many things not even disclosed since it is indefinite as to what it is? I claim 1, lines 21 and 22, “at least one edge of the glazing comprises one single overlapping area” is recited, however, there are overlapping areas drawn to the seal recited in lines 16-20 and it is unclear as to how the glazing overlaps, or what part of the glazing overlaps? The examiner is not sure if this is attempting to be drawn to the same overlap as the seal, or another part of the glazing, which it is unclear as to what this is if it is meant to be the glazing? In claim 10, line 2, there is no direct antecedent basis for “the stack” in order to fully understand the meaning of this recitation? The same issue appears in claim 13, line 3, wherein there is no direct antecedent basis for “the entire stack borders” in order to fully understand the meaning of this recitation? Clarification and/or correction is kindly requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5-8, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Jager (2012/026996).
            Jager teaches a (see fig. 7): a process for manufacturing a vacuum insulating glazing comprising the steps of (see par. [0040] and 121-126, and fig. 7), a)    providing a pre-assembly of vacuum insulating glazing components (see par. [0121]) comprising: at least two glass panes (1, 2, 3, see fig. 7) each of them provided with a functional layer (edge of the glass surfaces coated, see par. [0081 onto a peripheral zone on at least one of their sides, at least one pillar (spacer 5) located between the glass panes and maintaining them at a certain distance from one another and creating a void space between them (see par. [0121]), at least two edge metallic seal elements (edge seal assembly 600, made of profiled frame 6 and corner connectors 62, see fig. 6A, metallic, see par. [0073]) located onto the functional layers of the glass panes in the form of a continuous peripheral frame (see par. [0122]), b) brazing simultaneously together the at least two edge metallic seal elements and the functional layers of the glass panes to form a peripheral seal ensuring the vacuum tightness of the glazing (see par. [0125], and par. [0105]), c) unloading the finished glazing, wherein the edge metallic seal elements (6, 600) are supplied in a manner that they each overlap the adjacent edge metallic seal element in overlapping areas (624, see figure 6a, and par. [0105]) for a distance no greater than 20 mm (1 -10mm) and each edge metallic seal element is let to overlap further the adjacent edge metallic seal element by free dilatation during the brazing for forming the peripheral seal (implicit in the way the process is carried out, .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Bouesnard et al, which is an English language equivalent to applicant cited WO 2011/061208).
          The primary reference teaches the invention substantially as claimed except for the materials of claim 4, and the other claims listed above. 
          Bouesnard et al teaches the materials per claim 4 are known. See claim 12. 
          Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Jager to use copper, or copper based alloys for the seal elements materials, as is taught to be known by Bouesnard et al, since these are known materials used for the seal. With regards to claim 9, see figures 3 and 5-7 in Bouesnard et al. With regards to claim 11 and 12, see figures 3 and 5-7 in Bouesnard et al. 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        02/10/2021